Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE. NO.: 19-20273-CR-MORENO


  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  BILL K. KAPRI a/k/a DIEUSON
  OCTAVE a/k/a “KODAK BLACK,”

        Defendant.
  _____________________________________/

                DEFENDANT’S MEMORANDUM IN AID OF SENTENCING

         The defendant, Bill K. Kapri a/k/a Dieuson Octave a/k/a “Kodak Black” (the “Defendant”),

  will come before this Honorable Court on November 13, 2019, having pled guilty to one count of

  making a false statement in connection with the acquisition or attempted acquisition of a firearm

  in violation of Section 922(a)(6) of Chapter 18 of the United States Code. He submits this

  sentencing memorandum, by and through his undersigned counsel, to aid the Court in determining

  an appropriate sentence under Section 3553(a) of the same chapter of that Code, and states as

  follows:

  I.     INTRODUCTION.

  A.     The Criminal Paperwork and the Guilty Plea.

         This case arises from the Defendant’s completion of a Form 4473, a form developed for

  gun sales by the Bureau of Alcohol, Tobacco, Firearms and Explosives to implement the Gun

  Control Act of 1968’s statutory requirements. See Abramski v. United States, 573 U.S. 169, 173
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 2 of 15




  (2014). Form 4473 “lists all the factors disqualifying a person from gun ownership, and asks the

  would-be buyer whether any of them apply (e.g., ‘[h]ave you ever been convicted . . . of a

  felony?’).” Id. The Defendant provided incorrect answers twice, on January 25 and March 1 of

  2019, in completing Form 4473, leading to his entering a plea of guilty on August 22, 2019 “to a

  two count Indictment charging him with making a false statement in connection with the

  acquisition or attempted acquisition of a firearm, in violation of 18 U.S.C. § 922(a)(6).” DE 36 at

  ¶ 1, Presentence Investigation Report [hereinafter the “PSI Report”] (Nov. 7, 2019).

  B.     The Statutory Maximum, the Guidelines and the Government’s Recommendation.

         As the United States Probation Office (the “U.S.P.O.”) noted, “[a]s to each of Counts One

  and Two, the maximum term of imprisonment is ten years, 18 U.S.C. § 924(a)(2).” Id. at ¶ 100. It

  has calculated, pursuant to the United States Sentencing Guidelines (the “Guidelines”), a

  “guideline imprisonment range [of] 46 months to 57 months.” Id. at ¶ 101. The Defendant

  respectfully submits that the advisory guideline range is 37 to 44 months, 1 and that he is in

  Zone C of the Sentencing Table. No downward departures under Chapter Five of the

  Guidelines have been offered. Finally, The Government has agreed to recommend the

  bottom of the guideline sentence.

  C.     The Factors to be Considered.

         The Defendant’s conduct involves a crime of deception, rather than a crime of possession.

  The facts in this case are far more nuanced and distinctive than that of a typical “lie and buy” sale.

  Though the court is well versed in the facts of the case, there are certain facts that the court should

  also consider prior to the sentencing date.



         1
             The disparity in calculations has been briefed extensively in other filings.
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 3 of 15




          Before this incident, not only did the Defendant consult with a former Broward Sheriff

  employee to see if he was eligible to purchase a firearm , 2 but he also enrolled in a firearms training

  course and obtained a certificate of completion. As to the instant offense, the Defendant advised

  the undersigned that he immediately wanted to accept responsibility. As counsel, the undersigned

  advised the Defendant to wait to change his plea until a thorough investigation of the allegations

  and the surrounding facts was completed and all potential defenses were thoroughly discussed. In

  spite of what the undersigned counsel considers a very strong defense to the crime charged, the

  Defendant instructed that he wanted to change his plea to guilty and take responsibility for the all

  of the charges he was indicted on.

          Finally, in anticipation of the Court inquiring as to the Defendant’s need for three (3)

  firearms, undersigned counsel required the Defendant to undergo a lie detector test administered

  by a well-recognized lie detector examiner. See Exhibit “A” (attaching the examiner’s curriculum

  vitae). When asked the question “if he purchased these weapons for self-defense,” the Defendant

  answered “yes” and the results were marked as 99.9% truthful. Although not admissible for

  purposes of trial, this report is certainly something the Court can consider in regards to sentencing.

  Coincidentally, the timing of this purchase was very close in time to the Defendant receiving

  legitimate and very public death threats by known gangs and gang members. His team was so

  concerned that they also purchased an armored Cadillac Escalade to transport him. These are just

  some of the sentencing factors under 18 USC § 3553 detailed infra which undersigned counsel

  believes points to a below-guideline sentence.




          2
             Although this memorandum discusses the background of the charges and what led the Defendant to
  purchase the firearms in question, its content in no way should negate his plea of guilty before the Court.
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 4 of 15




  II. SENTENCING SUBMISSION AND REQUEST FOR ALTERNATIVE SENTENCE.

         We believe the advisory guideline range is 37 to 44 months and Bill K Kapri is in Zone

  C of the Sentencing Table. No downward departures under Chapter Five of the Guidelines

  have been offered. We belive one is warranted. The Government has agreed to recommend

  the bottom of the guideline sentence.

         The seminal case of United States v. Booker, 543 U.S. 220 (2205), “invalidated [] the

  statutory provision, 18 U.S.C. § 3553(b)(1) (2000 ed., Supp. IV), which made the Sentencing

  Guidelines mandatory[] . . . .” Gall v. United States, 552 U.S. 38, 46 (2007). The Court went on to

  explain that “[a]s a result, the Guidelines are now advisory[] . . . .” Id. (emphasis added). “[A]

  district court should begin all sentencing proceedings by correctly calculating the applicable

  Guidelines range.” Id. at 49; see also id. (“[T]he Guidelines should be the starting point and the

  initial benchmark.”).

         As the United States District Court of Appeals for the Eleventh Circuit explained,

         [t]he district court’s task is to impose a sentence that will adequately (1) “reflect
         the seriousness of the offense,” (2) “promote respect for the law,” (3) “provide just
         punishment,” (4) “afford adequate deterrence,” (5) “protect the public from further
         crimes of the defendant,” and (6) provide the defendant with any needed training
         and treatment in the most effective manner. 18 U.S.C. § 3553(a)(2). The task is a
         holistic endeavor that requires the district court to consider a variety of factors: (1)
         the nature and circumstances of the offense, (2) the defendants history and
         characteristics, (3) the kinds of sentences available, (4) the applicable sentencing
         guidelines range, (5) pertinent policy statements of the Sentencing Commission, (5)
         (sic) the need to provide restitution to any victims, and (6) the need to avoid
         unwarranted sentencing disparities. Id. at § 3553(a).

  United States v. Rosales-Bruno, 789 F.3d 1249, 1253-54 (11th Cir. 2015). While “[t]o arrive at an

  appropriate sentence, the district court must consider all of the applicable § 3553(a) factors[,]


                                                    4
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 5 of 15




  [citation omitted,] [t]hat does not mean, however, that it must give all of the § 3553(a) factors

  equal weight. Instead, the sentencing court ‘is permitted to attach great weight to one factor over

  others.’” Id. at 1254 (emphasis added) (citing United States v. Shaw, 560 F.3d 1230, 1237 (11th

  Cir. 2009)).

         “The application of the guidelines is not complete until the departures, if any, that are

  warranted are appropriately considered.” U.S. v. Jordi, 418 F. 3d 1212, 1215 (11th Cir. 2005). In

  exercising its discretion to fashion an appropriate sentence, “the sentencing judge [must] consider

  every convicted person as an individual and every case as a unique study in the human failings

  that sometimes mitigate, sometimes magnify, the crime and the punishment to ensue”. Koon v.

  United States, 518 U.S. 81, 113 (1996).       This is particularly applicable to the Defendant,

  considering the “human failings” of this highly impressionable and heavily troubled young man

  being led astray by environmental pressures and influences. Although the PSI Report does not

  identify any factors that may warrant a downward departure, the Defendant believes such factors

  do exist and asks this Court to consider such factors under 18 USC § 3553 in fashioning a

  reasonable sentence below the advisory guideline range.

  A.     Nature and Circumstances of the Offense.

         i.      The Factual Proffer.

         The Defendant executed a factual proffer, and in addition admitted to the offenses he was

  charged with - knowingly make a false and fictitious written statement to the dealer, which

  statement was intended to deceive the dealer with respect to any fact material to the lawfulness of

  the sale and other disposition of such firearms, in that the defendant stated in Bureau of Alcohol,

  Tobacco, Firearms, and Explosives Form 4473 that he was not under indictment or information in


                                                  5
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 6 of 15




  any court for a felony, or any other crime for which the judge could imprison him for more than

  one year, when in truth and in fact, and as the defendant then and there well knew, he was under

  indictment or information for a felony or any other crime for which the judge could imprison him

  for more than one year. Although, the Defendant as stated previously had some viable defenses to

  the charges, he accepted responsibility and is prepared to be sentenced accordingly.

         i.      The Speedy Resolution of Criminal Liability.

         As eluded to supra, and to elaborate, despite the insistence of counsel to investigate the

  allegations, take interviews of witnesses and examine the evidence posed against the Defendant,

  the resolution to the criminal matter was rather quick due in large part to the Defendant’s

  entirely independent wishes. The Defendant informed the undersigned counsel that he wanted to

  immediately take a plea in the case and proceed to sentencing. But for the undersigned’s insistence

  to allow for an examination of evidence, the Defendant would have taken a plea the day after

  arraignment.

         ii.     The Relative Rarity of the Charges.

         Normally, this crime is one that is rarely charged. A study conducted in regards to false

  purchases demonstrated that of the 12,710 National Instant Criminal Background Check System

  (“NICS”) denials that the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) referred

  to its field divisions for investigation in the fiscal year of 2017, 12 were prosecuted. See Report to

  the Ranking Member, Subcommittee on Commerce, Justice, Science, and Related Agencies,

  Committee on Appropriations, House of Representatives: Few Individuals Denied Firearms

  Purchases are Prosecuted and ATF Should Assess Use of Warning Notice in Lieu of Prosecutions,

  UNITED STATES GOVERNMENT ACCOUNTABILITY OFFICE, 14 (Sep. 2018). For the


                                                    6
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 7 of 15




  fiscal year of 2016, 11,067 NICS denials were referred for investigation and only 13 were

  prosecuted. See id.

          iii.    The Aggravation of the Potential Sentence Based on the Defendant’s Bond.

          The sentence the Defendant is facing is a product of him being on bond, and as such being

  labeled a prohibited person. In reality, the Defendant, but for being on bond, would have been

  able to legally purchase and have a firearm. Due to him being on bond, the applicable guidelines

  are pushed to a base of 20. He is essentially treated the same as if he was a felon in possession of

  a firearm. He would have been facing half of the low end of the current guidelines, but for him

  being on bond on a three (3) year old case, that by all accounts will resolve with a change of charge

  to a significantly lower crime category.

          In other words, this fact that he was out on bond, increases the bottom of the advisory

  guideline range almost three-fold. Although § 5K2.0 addresses circumstances not taken into

  consideration by the Sentencing Commission in determining the applicable guideline range, we

  believe this Court may consider this under 18 USC § 3553 and fashion a below-guideline sentence

  in this case.

  B.      History and Characteristics of Defendant: 18 USC § 3553(a)(1).

          i.      Personal and Family History.

          The Defendant grew up in one of the poorest and most disenfranchised neighborhoods

  within the Southern District of Florida without a father and with a mother who worked multiple

  jobs to feed and shelter her family, making him a “latch key kid.” As the United States Supreme

  Court has noted, “children ‘are more vulnerable . . . to negative influences and outside pressures,’

  including from their family and peers; they have limited ‘contro[l] over their own environment’


                                                   7
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 8 of 15




  and lack the ability to extricate themselves from horrific, crime-producing settings.” Miller v.

  Alabama, 567 U.S. 460, 471 (2012) (quoting Roper v. Simmons, 543 U.S. 551, 569 (2005))

  (emphasis added). The Defendant became of a victim and product of his environment, and at age

  15 had his first brush with the criminal justice system. The Defendant pled guilty in that case, and

  since that time has been charged in various criminal cases. The most serious cases are the ones he

  plead to when he was 18 years old, and the robbery and kidnapping case he was charged with on

  paper looks to be the most serious of the offenses.

         The facts of the case are distinctively different than the charges that he plead to on the

  matter. The case revolved around five (5) individuals committing home invasion robberies. The

  victim of one of these home invasion robberies was the Defendant’s mother. Instead of calling the

  police, which certainly would have been the more prudent course of action, the Defendant found

  out who the individuals were, drove around the neighborhood and picked them all up, take away

  their cell phones, and took them to his mother’s home and make them apologize for the robbery.

  The police felt that it was of more importance to charge the Defendant than to charge the other

  five (5) people with the home invasion and labeled them as victims. They were never charged

  with the crime they committed. The most interesting part of the story is that of the five (5)

  individuals, three (3) are currently incarcerated on home invasion charges. One of the three has

  recently been charged with two (2) first degree murders, committed during a home invasion and

  is awaiting trial in Broward County Florida.

         Although the Defendant has been charged many times in the past most have been

  dismissed, dropped or abandoned. In fact, his criminal history would have been a category two

  (2), but for a misdemeanor possession of marijuana charge that he received a jail sentence on in


                                                   8
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 9 of 15




  St. Lucie County. One other matter that was discussed in the PSI Report was a charge of child

  endangerment, where there is a discussion of a case that was summarily and quite quickly “no

  info’d” The PSI Report describes a scene that quite frankly did not happen, and that is why it was

  never filed by the State of Florida. There was actual video evidence that came to light that was in

  direct contradiction to the police report, that formed the basis to search the Defendant’s house (all

  charges were eventually dismissed in that case). The unusual part of that case that was dismissed,

  over a year prior to this matter, is that it involved the same ATF agents that investigated and

  charged the Defendant in the case before the court.

         Despite growing up in a neighborhood that sees deaths and robberies on a daily basis, the

  Defendant, under the name “Kodak Black,” was able to become a Grammy-nominated hip-hop

  artist signed to Atlantic Records, and “[i]n the world outside the jails and courtrooms, Kodak Black

  is seen as one of the most prodigious rappers of his generation.” Brett Clarkson, How Kodak Black

  made     it   big     –    and    could     lose       it   all,   Sun   Sentinel,   available     at

  https://www.sunsentinel.com/news/florida/fl-reg-kodak-black-profile-20170420-story.html (Apr.

  27, 2017). The Sun Sentinel went on to explain that “The Fader, a music publication, called him

  ‘America’s most prolific rapper. “Born on June 11, 1997, the boy who would become Kodak grew

  up in Golden Acres, a small, barracks-like cluster of public housing originally built in the late

  1940s to house farm workers. Situated off Martin Luther King Jr. Boulevard west of Andrews

  Avenue, the community spans just over 80 acres and over 170 units. Like other low income

  housing tracts, it’s had its problems over the years with crime, drugs and the like[] . . . .” Brett

  Clarkson, How Kodak Black made it big – and could lose it all, Sun Sentinel, available at

  https://www.sunsentinel.com/news/florida/fl-reg-kodak-black-profile-20170420-story.html (Apr.


                                                     9
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 10 of 15




   27, 2017). hardest working teenage rapper.’ People in his old neighborhood talk about a quiet little

   boy walking around with a notepad, constantly writing rhymes.” Id.

          The Defendant has resided in Broward County almost all of his life, and that is where all

   of his family lives. He has one son, King Octave, that he supports and has 50/50 custody split. He

   is often with his son and the impact of this arrest has affected him as well. The only time Mr.

   Kapri he ever left Broward County for a long term period was to live in Los Angeles for about half

   a year to record an album and for other work purposes.

          Effective October 27, 2003, the Sentencing Commission amended § 5H1.6 to limit the

   availability of departures for family ties and responsibilities. The new application note, § 5H1.6,

   comment (n.1(A)(i)-(iii), instructs the court to consider the seriousness of the offense, the

   defendant’s involvement in that offense, and the members of the defendant’s family. Further,

   comment. (n.1(B)(i)-(iv) requires the court to consider if “the defendant’s service of a sentence

   within the guideline range will cause a substantial loss of essential care-taking or essential

   financial support to his family,” that “the loss of care-taking or financial support exceeds the

   harm ordinarily incident to incarceration for a similarly situated defendant,” that “the loss of care-

   taking or financial support is one in which no effective remedial or ameliorative programs

   reasonably are available,” and that “the departure will effectively address the loss of care-taking

   or financial support.” Notwithstanding this pre-Booker amendment, the Defendant respectfully

   asks this Court to consider his family ties and responsibilities as a § 3553 sentencing factor in

   fashioning a below-guideline sentence in his case.

          ii.     Charitable Works.

           The Defendant has also participated in extensive philanthropy, both within the Southern


                                                    10
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 11 of 15




   District of Florida and outside of it. For example, he delivered toys to 150 children at Paradise

   Childcare in Broward County, Florida this past holiday season, and also spent around $5,000.00

   for that organization’s Christmas party. See Kodak Black Getting His Santa On . . . DONATES

   TOYS        TO       150       KIDS        IN        FLORIDA!!!,       TMZ,        available         at

   https://www.tmz.com/2018/12/20/kodakblack-donate-toys-florida-charity-holidays/         (Dec.       20,

   2018). This past holiday season, the Defendant also “took part in something called the ‘Gifts of

   Chai’ with Rabbi Scheur Kaplan[,]” id., of the Chabad on Las Olas in Fort Lauderdale. Rabbi

   Kaplan remarked that “Kodak sent the gifts of Chai 10x, which is amazing. This is very special

   and we are thankful.” Id. Two months prior to that, the Defendant donated over $10,000.00, as

   well as a year’s supply of underwear and socks upon learning there was a shortage, to the Jack &

   Jill Children’s Center in Broward County, Florida, which is a non-profit provider of early

   childhood education. See Kodak Black[:] I LOVE THE KIDS!!! . . . HERE’S $10K, TMZ,

   available    at     https://www.tmz.com/2018/10/01/kodakblack-donation-ten-thousand-dollars-

   children-charity-education/ (Oct. 1, 2018).

          Also within the Southern District of Florida, the Defendant planned to use the proceeds

   from the Rolling Loud Concert performance, the one he was arrested en route to, in order “to start

   a scholarship fund in honor of Meadow Pollack, who was one of the students shot and killed during

   the shooting at Marjory Stoneman Douglas High School in parkland, F[lorida] last year.” Tony M.

   Centeno, KODAK BLACK PLANNED TO USE ROLLING LOUD CHECK TO START

   SCHOLARSHIP FOR PARKLAND SHOOTING VICTIM, LAWYER SAYS, XXL, available at

   https://www.xxlmag.com/news/2019/05/kodak-black-rolling-loud-parkland-victim/           (May        16,

   2019). Meadow Pollack’s brother, Hunter Pollack, who has become a political advocate in the


                                                   11
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 12 of 15




   wake of his sister’s murder, posted that [g]rowing up in Broward, my sister was a huge Kodak

   Black fan. Meadow and her boyfriend Brandon shared plenty of memories together listening to his

   music. Her dream was to always meet him. Since she passed, I promised Brandon I’d arrange for

   them to meet. Kodak invited us to @rollingloud where he was going to announce a scholarship in

   honor of Meadow-without knowing he’d be arrested. @hunter_pollack, Instagram, available at

   https://www.instagram.com/p/Bxi6RvfhJta/ (May 17, 2019) (emphasis added). Outside of the

   Southern District of Florida, the Defendant donated $12,500.00 to buy notebooks for every student

   within “a school district where a majority of its students come from low-income communities.”

   KODAK BLACK PICKS UP TAB ON 7,600 NOTEBOOKS . . . It’s for the Kids!!!, TMZ,

   available   at   https://www.tmz.com/2019/05/03/kodak-black-donates-notebooks              texas-kids-

   weapons-drugs-arrest/ (May 3, 2019).

          The Defendant also donated money to the family of a slain law enforcement officer in

   South Carolina, as “he was especially upset about [the] man’s family now growing up without a

   father.” Mike Walters, Kodak Black Makes Donation to Family of Slain Officer in South Carolina,

   The Blast, available at https://theblast.com/kodak-blackdonation-slain-officer-south-carolina/

   (Oct. 16, 2018). In fact, although not written about, Mr. Kapri anonymously donates to just many

   families of officers that have died in the line of duty. Mr. Kapri has instructed the undersigned to

   not discuss those matters in detail, as he did those donations anonymously for a reason, namely for

   the good of those families and not for the press. That being said I think it is important for the court

   to know that although the Government paints a picture of a non law abiding citizen, he has a very

   deep belief in doing the right things for people in need.




                                                     12
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 13 of 15




   B.    Rehabilitation, Deterrence and Recidivism.

          The sentencing factors of 18 USC § 3553(a)(1) include the nature and circumstances of the

   offense and the history and characteristics of the defendant. However, the Defendant is aware they

   also include the sentencing factors of 18 USC § 3553(a)(2), and this Court must also consider

   rehabilitation, deterrence and recidivism.

            The Sentencing Commission’s report, “Measuring Recidivism,” offers a statistical

   analysis of the type of person most likely and least likely to re-offend.. The study demonstrated

   that (1) those who are married are less likely to recidivate than those who were not; (2) those who

   have not used illicit drugs are less likely to recidivate than those who did; (3) non-violent offenders

   are less likely to recidivate than violent offenders; (4) first time offenders are less likely to

   recidivate than repeat offenders; (5) those who are employed are less likely to recidivate than those

   who are not employed; and (6) those who are sentenced to non-jail sentences are less likely to

   recidivate than those who receive straight jail.

            The Defendant is now 22 years old. By way of his guilty plea in this case, he will remain

   a convicted felon for the remainder of his life, something he never was prior to this case. He also

   may not e able to participate in the RDAP program, due to detainers in other states. He has tried

   to learn from his mistakes of the past, even obtaining his GED. The case before the court involves

   lying on a governmental form to obtain firearms. Although the Government states that one of the

   weapons was found at the scene of a shooting, the weapon was never fired and was found with

   another individual’s fingerprints and DNA on it. We also believe that just the threat of

   incarceration is a deterrent itself. However, admittedly, the Defendant also knows this Court must

   fashion a sentence that serves as a deterrent to others who might be considering engaging in


                                                      13
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 14 of 15




   criminal conduct similar to what he admittedly involved himself. To that end, due to the high-

   profile nature of this case, the undersigned believes it will be used as a focus point in regards to

   filling out governmental forms wrongfully. The lengthy sentence alone should serve as an adequate

   warning to others who might involve themselves in similar conduct.

           i.      Latest Sentencing Statistics.

           The United States Sentencing Commission’s “Sourcebook”                of Federal Sentencing

   Statistics for fiscal year 2017 provides statistics for 66,873 cases sentenced that year. Specifically,

   as to 2,282 cases sentenced in the Southern District of Florida last year, 42.9 % received sentences

   below the advisory guideline range; 8.7 % because of substantial assistance motions, and 29.7 %,

   almost four times the number of Government sponsored motions, because of the sentencing factors

   of 18 USC § 3553. Nationally, the nature and circumstances of the offense and/or history and

   characteristics of the defendant were cited as reasons for a downward variance in 6,930 cases.

   Indeed, district courts continue to exercise discretion, post-Booker, and impose sentences below

   the advisory guideline range.

   III.    CONCLUSION.

           Based upon the facts and factors set forth above, the Defendant respectfully requests that

   this Court impose a sentence below the advisory guideline range after considering all the 18 USC

   § 3553 factors identified in this filing.

           The Defendant and undersigned counsel thank this Court for considering our Response to

   the PSR and this Memorandum in Aid of Sentencing. Undersigned counsel will have further

   remarks at the time of sentencing.

                         [CERTIFICATE OF SERVICE ON THE NEXT PAGE]


                                                     14
Case 1:19-cr-20273-FAM Document 37 Entered on FLSD Docket 11/08/2019 Page 15 of 15




                                    CERTIFICATE OF SERVICE

          THE UNDERSIGNED HEREBY CERTIFIES that the foregoing document was

   electronically filed with the Clerk of the Court using CM/ECF and that a true and correct copy of

   this document has been served on all persons on the following Service List on November 8, 2019,

   either electronically in compliance with the Notice of Electronic Filing generated by CM/ECF or

   in some alternative manner for those parties who may not be permitted to receive to receive

   electronic filings via CM/ECF.

                                               BRADFORD COHEN LAW
                                               Counsel for Defendant
                                               1132 SE 3rd Avenue
                                               Fort Lauderdale, Florida 33316
                                               Telephone: (954) 523-7774
                                               Facsimile: (954) 523-2656
                                               Email: service@floridajusticefirm.com
                                               Secondary Email: michael@floridajusticefirm.com

                                               By:     /S/ Bradford M. Cohen, Esq.
                                                       BRADFORD M. COHEN, ESQ.
                                                       Florida Bar Number: 118176
                                                       MICHAEL J. MCMULLEN, ESQ.
                                                       Florida Bar Number: 106109


                                          SERVICE LIST

                               United States of America V. Kapri
                            Case No.: 19-20273-cr-MORENO/LOUIS


   Bruce Brown
   Assistant United States Attorney
   500 E. Broward Blvd, 7th Floor
   Fort Lauderdale, FL 33301
   bruce.brown2@usdoj.gov
   Phone: (954) 356-7255 ex. 3514
   Fax: (954) 356-7336


                                                  15
